Order filed September 20, 2012




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-09-01065-CV
                                   ____________

    L. MICKELE' DANIELS AND WIFE, RHONDA L. DANIELS, Appellants

                                          V.

        THE COMMONWEALTH CIVIC ASSOCIATION, INC., Appellee


                      On Appeal from the 240th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 08-DCV-165996


                                      ORDER

      Appellant, Leiroi Mickele’ Daniels, petitioned for voluntary bankruptcy in the
United States Bankruptcy Court for the Southern District of Texas, under cause number
0-40413-LZP7.    Because a stay is automatically effected by Section 362(a) of the
Bankruptcy Code, when this court received notice of appellant=s bankruptcy filing, on
November 23, 2010, we stayed all proceedings in the appeal. See Tex. R. App. P. 8.2.

      On August 23, 2012, appellee informed this court the bankruptcy case was closed.
Attached to the motion is a copy of the bankruptcy court=s order closing the case on
February 17, 2012.
       Accordingly, the case is ordered REINSTATED and placed on the court=s active
docket.

       Appellants’ brief is due to be filed with the clerk of this court within thirty days of
the date of this order



                                           PER CURIAM